United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-3161
                                      ___________

United States of America,                  *
                                           *
                     Appellee,             * Appeal from the United States
                                           * District Court for the Western
      v.                                   * District of Missouri.
                                           *
Audrey J. Hopkins,                         *      [UNPUBLISHED]
                                           *
                     Appellant.            *
                                      ___________

                                 Submitted: January 6, 2000

                                     Filed: January 19, 2000
                                      ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      In July 1999, the district court decided that Audrey J. Hopkins had violated the
conditions of his supervised release, revoked the release, and sentenced him to
imprisonment and an additional term of supervised release. On appeal, Hopkins
contends the court committed error in imposing additional supervised release after
revocation and imposition of a prison term. We disagree and affirm.

      Hopkins invites us to reconsider our decision in United States v. Schrader, 973
F.2d 623, 624-25 (8th Cir. 1992) (under 18 U.S.C. § 3583(e)(3), district court may
impose revocation sentence consisting of both imprisonment and supervised release).
Contrary to Hopkins's view of the panel decision in Schrader, this panel is bound by
that decision until modified or overruled by the court en banc, and we have consistently
declined similar invitations to reconsider Schrader en banc. See United States v.
Hartman, 57 F.3d 670, 671 (8th Cir. 1995) (per curiam). Indeed, the 1994 enactment
of 18 U.S.C. § 3583(h), which expressly allows district courts to impose a revocation
sentence consisting of both imprisonment and supervised release, confirms our original
interpretation of § 3583(e). See id. Finally, Hopkins's argument that applying
§ 3583(h) to him violates the Ex Post Facto Clause because subsection (h) results in an
increased penalty is foreclosed by our decision in United States v. St. John, 92 F.3d
761, 766-67 (8th Cir. 1996).

      We affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-